     Case 2:21-mc-00098-TLN-AC Document 100 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:21-mc-0098 TLN AC
12                       Plaintiff,
13            v.                                       SUPPLEMENTAL ORDER
14    STEVEN ZINNEL,
15                       Defendant.
16

17          Before the undersigned are third-party claimant David Zinnel’s objections to the Order

18   and Finding & Recommendations issued on July 20, 2021 (ECF No. 89). ECF No. 98. Having

19   reviewed the objections, the court finds it unnecessary to revise or withdraw the Findings &

20   Recommendations. However, this supplemental order issues for the purposes of judicial

21   efficiency and clarity.

22          First, David Zinnel asks that the court change the date of the status conference currently

23   set for November 3, 2021 to December 1, 2021 at 10:00 AM due to the schedule set in the

24   Sacramento Probate Court. This request will be GRANTED.

25          Second, David Zinnel asks that the court defer any finding regarding the Castana Trust’s

26   Ownership of the TD Ameritrade IRA account. Specifically, David Zinnel objects to the

27   statement in the Findings & Recommendations that “the IRA is not a trust asset,” arguing that it

28   creates a potential for inconsistent rulings. ECF No. 89 at 6. The quoted paragraph does not
                                                      1
     Case 2:21-mc-00098-TLN-AC Document 100 Filed 07/27/21 Page 2 of 2


 1   constitute a factual finding or legal conclusion regarding whether the IRA is a trust asset, as is
 2   apparent on its face. For the sake of clarity, the undersigned here reiterates that the Findings and
 3   Recommendations withhold ruling on all of David Zinnel’s objections. A finding that Steven
 4   Zinnel did not successfully present cause for an evidentiary hearing does not conflict with
 5   withholding a ruling on David Zinnel’s objections.
 6          Accordingly, it is HEREBY ORDERED that:
 7          1.   The status conference currently set for November 3, 2021 is RESET for December 1,
 8               2021 at 10:00 AM before the undersigned;
 9          2. The pending Findings and Recommendations (ECF No. 89) are supplemented to
10               clarify that no finding regarding the status of the IRA as a trust asset is presented to
11               the district judge for adoption, and that the undersigned magistrate judge has withheld
12               ruling on or recommending disposition of any substantive objections presented by
13               David Zinnel to the government’s proposed garnishment, as well as David Zinnel’s
14               request for an evidentiary hearing.
15   DATED: July 26, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
